Exhibit 10.2

LAMMOT J. DU PONT

FIRST AMENDMENT

TO

AMENDED AND RESTED EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESATED EMPLOYMENT AGREEMENT (this “First
Amendment”) is dated as of May 21, 2012, by and between DuPont Fabros
Technology, Inc., a Maryland corporation (the “Company”), DF Property Management
LLC, a Delaware limited liability company (the “LLC”), and Lammot J. du Pont
(the “Executive”).

A. The Company, the LLC and the Executive are parties to an Amended and Restated
Employment Agreement (the “Original Agreement”), dated as of October 27, 2011.

B. The parties desire to amend the Original Agreement to make certain revisions
to the definition of “Good Reason”.

Accordingly, the parties hereto agree as follows:

1. Section 6.5 of the Original Agreement is hereby amended to remove clause
(v) from the definition of “Good Reason”.

2. Unless specifically modified herein, all other terms and conditions of the
Original Agreement shall remain in effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.

 

DUPONT FABROS TECHNOLOGY, INC. By:  

/s/ Mark L. Wetzel

Name:   Mark L. Wetzel Title:   Executive Vice President, Chief Financial
Officer and Treasurer DF PROPERTY MANAGEMENT LLC By:  

DuPont Fabros Technology, L.P.,

its Managing Member

  By:  

DuPont Fabros Technology, Inc.,

its General Partner

    By:  

/s/ Mark L. Wetzel

    Name:   Mark L. Wetzel     Title:   Executive Vice President, Chief
Financial Officer and Treasurer

/s/ Lammot J. du Pont

Lammot J. du Pont